Judgment, Supreme Court, New York County (Beatrice Shainswit, J.), entered September 5, 1996, awarding plaintiff damages, and bringing up for review a prior order, entered August 28, 1996, which granted plaintiff’s motion pursuant to CPLR 3213 to enforce a Florida judgment entered against defendants on default, unanimously affirmed, with costs.
The motion was properly granted on the grounds that plaintiff’s facially valid affidavits of service in both the Florida and New York actions were not adequately rebutted by defendants’ bare assertions of improper service (see, Levin v Dorrian, 171 AD2d 415). Defendants’ remaining contentions are without merit.
Concur — Rosenberger, J. P., Ellerin, Nardelli and Rubin, JJ.